DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 06/24/2020.  Claims 1-8 are pending in the application.

Information Disclosure Statement
The information disclosure statements filed 06/24/2020, 03/04/2021, and 10/26/2021 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  They have been considered and placed in the application file.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 7-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3  of U.S. Patent No. 10,728,932. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following rationales.
Instant Application Claim 1 Claims
‘932 Patent Rearranged Claim 1 Claims
A wireless communications system configured to perform communications between a first wireless communication apparatus and a second wireless communication apparatus,
A wireless communications system comprising:
wherein the first wireless communication apparatus comprising: a transmitter configured to transmit data to the second wireless communication apparatus by using a first wireless communication or a second wireless communication different from the first wireless communication; and
a base station configured to control a first wireless communication and a second wireless communication different from a first wireless communication; and
a controller configured to control transmission of the data, in case when the data is transmitted by using the second wireless communication from the transmitter to the second wireless communication apparatus, according to mapping information mapped by Radio Resource Control (RRC) between a 
wherein when data is transmitted between the base station and the mobile station using the second wireless communication, a sender station that is the base station or the mobile station performs transmission control by identifying an access category of a bearer by using an identifier of the bearer of the data transmitted to a receiver station that is the base station or the mobile station and mapping information between the identifier and the access category in the second wireless communication, the mapping information being configured by Radio Resource Control (RRC), wherein the bearer has a correspondence relationship with a tunnel of a General Packet Radio System (GPRS) tunneling protocol (GTP), and wherein the base station is configured to perform routing of the data by using a PDCP layer as a convergence point, and the GTP is used to transfer the data when the base station uses the second wireless communication to communicate with the mobile station; and  
the second wireless communication apparatus comprising: a receiver configured to receive the data by using the first wireless communication or the 
a mobile station configured to perform data transmission between the mobile station and the base station, using at least one of the first wireless 


Rationales:
From the above claim comparison, one can see that claim 1 of the instant application overlaps the claims limitations of claim 1 of the ‘932 patent.  And in that it claims variously and essentially the same limitations as those in claim 1 of the ‘932 patent.  There is a mere difference between the claims depicted in the bolded words.  The difference appears to be using different wording but meaning is the same.  It is therefore deemed obvious to those skilled in the art of claim drafting to draft claims in a subsequent patent application from reading the claims in prior-filed application issued into a patent using different wording but meaning is the same.  A motivation for doing so would be to seek a well-rounded protection for a disclose invention.  Moreover, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. 

Instant Application Claim 2 Claims
‘932 Patent Rearranged Claim 1 Claims
A wireless communication apparatus comprising:
A wireless communications system comprising:
a transmitter configured to transmit data to other wireless communication apparatus by using a first wireless 
a base station configured to control a first wireless communication and a 
a controller configured to control transmission of the data, in case when the data is transmitted by using the second wireless communication from the transmitter to the other wireless communication apparatus, according to mapping information mapped by Radio Resource Control (RRC) between a bearer identifier of a bearer in the first wireless communication and an access category of the bearer in the second wireless communication,
 when data is transmitted between the base station and the mobile station using the second wireless communication, a sender station that is the base station or the mobile station performs transmission control by identifying an access category of a bearer by using an identifier of the bearer of the data transmitted to a receiver station that is the base station or the mobile station and mapping information between the identifier and the access category in the second wireless communication, the mapping information being configured by Radio Resource Control (RRC), wherein the bearer has a correspondence relationship with a tunnel of a General Packet Radio System (GPRS) tunneling protocol (GTP), and
wherein the controller configured to perform routing of the data by using Packet Data Convergence Protocol (PDCP) layer as a convergence point and to perform transfer of the data by using a tunnel of a General Packet Radio System (GPRS) tunneling protocol (GTP) in case when using the second wireless communication, and the bearer has a correspondence relationship with the tunnel.
wherein the base station is configured to perform routing of the data by using a PDCP layer as a convergence point, and the GTP is used to transfer the data when the base station uses the second wireless communication to communicate with the mobile station; and  

.


Rationales:
From the above claim comparison, one can see that claim 2 of the instant application overlaps the claims limitations of claim 1 of the ‘932 patent.  And in that it claims variously and essentially the same limitations as those in claim 1 of the ‘932 patent.  There are differences between the claims depicted in the bolded words and the 
As per claims 3-4, the claims are deemed obvious over claims 2-3 of the ‘932 patent for the same rationales applied to base claim 2 as discussed above.
As per claims 7-8, the claims appears to call for a method having limitations variously and essentially mirrored functional limitations of apparatus claims 2-3, respectively. Thus, they are deemed obvious over claims 1-2 of the ‘932 for the same rationales applied to apparatus claims 2-3 as discussed above.

Claims 5-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,728,932 in view of Horn et al. (US 2015/0003435) (hereinafter “Horn”). 
As per claim 5, in addition to features recited in base claim 2 (see rationales discussed above), claim 1 of the ‘932 patent appears to fail to further explicitly recite the claimed limitation of “wherein the first wireless communication is used in cellular communications.”  However, such limitation lacks thereof from claim 2 of the ‘932 patent is well-known in the art and taught by Horn.
In an analogous art in the same field of endeavor, Horn teaches techniques for enabling  quality of service on WLAN for traffic related  to a bearer on cellular networks comprising, among other things, the limitations of “wherein the first wireless communication is used in cellular communications” (FIG. 6A; 645 and para [0091]: “FIG. 6A, the eNodeB 605 and WLAN access point 607 may be capable of providing the UE 615 with access to the PDN 610 using the aggregation of one or more LTE component carriers or one or more WLAN component carriers.  Using this access to the PDN 610, the UE 615 may communicate with the peer entity 630.  The eNodeB 605 may provide access to the PDN 610 through the evolved packet core 609 (e.g., through the LTE link path 645), and the WLAN access point 607 may provide direct access to the PDN 610 (e.g., through the WLAN link path 650).”).
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/provide LTE link path 645 as taught by Horn into claim 1 of the ‘932 patent to arrive the claimed invention.  A motivation for doing so would be Horn, para [0005]).
As per claim 6, in addition to features recited in base claim 2 (see rationales discussed above), claim 1 of the ‘932 patent appears to fail to further explicitly recite the claimed limitation of “wherein the second wireless communication is used in Wireless Local Area Network (WLAN).”  However, such limitation lacks thereof from claim 2 of the ‘932 patent is well-known in the art and taught by Horn.
In an analogous art in the same field of endeavor, Horn teaches techniques for enabling  quality of service on WLAN for traffic related  to a bearer on cellular networks comprising, among other things, the limitations of “wherein the second wireless communication is used in Wireless Local Area Network (WLAN)” (FIG. 6A; 650 and para [0091]: “FIG. 6A, the eNodeB 605 and WLAN access point 607 may be capable of providing the UE 615 with access to the PDN 610 using the aggregation of one or more LTE component carriers or one or more WLAN component carriers.  Using this access to the PDN 610, the UE 615 may communicate with the peer entity 630.  The eNodeB 605 may provide access to the PDN 610 through the evolved packet core 609 (e.g., through the LTE link path 645), and the WLAN access point 607 may provide direct access to the PDN 610 (e.g., through the WLAN link path 650).”).
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/provide LTE link path 645 as taught by Horn into claim 1 of the ‘932 patent to arrive the claimed invention.  A motivation for doing so would be Horn, para [0005]).

Allowable Subject Matter
It is noted that claims 1-8 of the instant application claim variously and essentially the same limitations as those in claims 1-3 of the ‘932 patent.  Should a response to this Office Action overcome all of the above raised issues, the instant application shall be placed in a favorable condition for allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Forssell (US 9,603,055).    
Vikberg et al. (US 10,375,604).
Singh et al. (US 10,602,483).
Mahindra et al., A Practical Traffic Management System for Integrated LTE-WiFi Networks, ACM, 12 pages, September 2014.
Kojima et al., LTE-WiFi Link Aggregation at Femtocell Base Station, IEEE, 6 pages, 2014.
Lagrange, Very Tight Coupling between LTE and Wi-Fi for Advanced Offloading Procedures, IEEE, 5 pages, 2014.
Alkhansa et al., LTE-WiFi Carrier Aggregation for Future 5G Systems: A Feasibility Study and Research Challenges, ELSEVIER, 8 pages, 2014.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The 




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        December 29, 2021